Exhibit 10.22b

Execution Version

INTERCREDITOR AGREEMENT

Intercreditor Agreement (this “Agreement”), dated as of December 5, 2011, among
Silicon Valley Bank (in such capacity, the “Working Capital Representative”) for
the Working Capital Secured Parties (as defined below) and Cowen Healthcare
Royalty Partners II, L.P. (in such capacity, with its successors and assigns,
and as more specifically defined below, the “Term Loan Representative”) for the
Term Loan Secured Parties (as defined below), and each of the Loan Parties (as
defined below) party hereto.

WHEREAS, (i) Stereotaxis, Inc. and Stereotaxis International, Inc.
(collectively, “Borrower”) and Silicon Valley Bank (in such capacity, the
“Domestic Facilities Lender”) are parties to that amended and restated loan and
security agreement dated as of November 30, 2011 (the “Domestic Agreement”),
pursuant to which the Domestic Facilities Lender has agreed to make loans and
extend other financial accommodations to the Loan Parties and (ii) Borrower and
Silicon Valley Bank (in such capacity, the “EXIM Lenders” and, together with the
Domestic Facilities Lender, together with each other financial institution and
lender from time to time party to the Domestic Agreement or the EXIM Agreement,
the “Working Capital Lenders”) are parties to that export-import bank loan and
security agreement dated as of November 30, 2011, (the “EXIM Agreement”),
pursuant to which the EXIM Lender has agreed to make loans to the Loan Parties;

WHEREAS, Borrower and the Term Loan Representative are parties to the credit
agreement, dated as of the date hereof (the “Cowen Term Loan Agreement”),
pursuant to which the Term Loan Representative has agreed to make term loans to
Borrower;

WHEREAS, Borrower has granted to the Working Capital Representative security
interests in the Working Capital Collateral (as defined below) as security for
payment and performance of the Working Capital Obligations (as defined below);
and

WHEREAS, Borrower has granted to the Term Loan Representative security interests
in the Term Loan Collateral (as defined below) as security for payment and
performance of the Term Loan Obligations (as defined below).

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions; Rules of Construction.

1.1. Uniform Commercial Code Definitions. The following terms which are defined
in the Uniform Commercial Code are used herein as so defined: Accounts, Chattel
Paper, Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Payment Intangibles, Records and Supporting
Obligations.

1.2. Defined Terms. The following terms, as used herein, have the following
meanings:

“Additional Working Capital Agreement” means any agreement approved for
designation as such by the Working Capital Representative and the Term Loan
Representative.

“Agreement” has the meaning set forth in the introductory paragraph hereof.



--------------------------------------------------------------------------------

“Banking Services Obligations” means the obligations relating to cash management
services that are “Obligations” as defined in the Working Capital Agreements on
the date hereof.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended from time to time.

“Biosense” means Biosense Webster, Inc., a corporation organized under the laws
of the State of California.

“Biosense Agreement” means that certain Development Alliance and Supply
Agreement between Stereotaxis, Inc. and Biosense, dated as of May 7, 2002, as
amended by (i) the Amendment to Development and Supply Agreement, dated
November 3, 2002, between Stereotaxis and Biosense; (ii) the research and
development side letter, dated November 3, 2003, between Stereotaxis and
Biosense; (iii) the Alliance Expansion Agreement, dated May 4, 2007, between
Stereotaxis and Biosense; (iv) the four side letters, each dated May 4, 2007,
between Stereotaxis and Biosense; (v) the Second Amendment to Development
Alliance and Supply Agreement, dated July 18, 2008, between Stereotaxis and
Biosense; (vi) the Third Amendment to Development Alliance and Supply Agreement,
dated December 8, 2009, between Stereotaxis and Biosense; (vii) the Fourth
Amendment to Development Alliance and Supply Agreement, dated May 1, 2010,
between Stereotaxis and Biosense; (viii) the Fifth Amendment to Development
Alliance and Supply Agreement, dated July 30, 2010, between Stereotaxis and
Biosense; and (iv) the Sixth Amendment and Catheter and Mapping System Extension
to Development Alliance and Supply Agreement, dated December 17, 2010, between
Stereotaxis and Biosense (as so amended, and as amended, amended and restated,
supplemented or otherwise modified from time to time after the date hereof in
accordance with the terms thereof).

“Borrower” has the meaning set forth in the recitals to this Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Collateral” means, collectively, all Working Capital Collateral and all Term
Loan Collateral.

“Copyrights” shall mean, collectively, with respect to each Loan Party, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Loan Party, in each case,
whether now owned or hereafter created or acquired by or assigned to such Loan
Party, together with any and all (i) rights and privileges arising under
applicable law with respect to such Loan Party’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Common Collateral” means all Collateral that constitutes both Working Capital
Collateral and Term Loan Collateral.

“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document that
creates a security interest in the same Senior Collateral, granted by the same
Loan Party, as applicable.

“Cowen Term Loan Agreement” has the meaning set forth in the recitals this
Agreement.

 

-2-



--------------------------------------------------------------------------------

“Domestic Facilities Lender” has the meaning set forth in the recitals to this
Agreement.

“Domestic Agreement” has the meaning set forth in the recitals to this
Agreement.

“Enforcement Action” means, with respect to the Working Capital Obligations or
the Term Loan Obligations, the exercise of any rights and remedies with respect
to any Common Collateral securing such obligations, including enforcement of any
of the rights and remedies under, as applicable, the Working Capital Documents
or the Term Loan Documents, or applicable law, including without limitation the
exercise of any rights of set-off or recoupment, and the exercise of any rights
or remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction or under the Bankruptcy Code with respect to the Common
Collateral. For the avoidance of doubt, and unless otherwise prohibited
hereunder or by applicable law, including, without limitation, the Bankruptcy
Code, none of the following shall be deemed to constitute an Enforcement Action:
(i) the filing of a proof of claim in any Insolvency Proceeding or seeking
adequate protection in any Insolvency Proceeding (subject to and in compliance
with Section 5.3 below), (ii) the exercise of rights by the Working Capital
Representative to receive Proceeds of the Collateral on a daily basis under the
Working Capital Documents and, in connection therewith, the notification of
account debtors, depository institutions or any other Person to deliver proceeds
of the Collateral to the Working Capital Representative, (iii) the consent by a
Secured Party pursuant to the applicable Security Documents to a sale or other
disposition by any Loan Party or any of its assets or properties, (iv) the
acceleration of all or a portion of the Working Capital Obligations or the Term
Loan Obligations, (v) the reduction of advance rates, or sub-limits or the
imposition of reserves, pursuant to the Working Capital Documents, or (vi) the
making of protective advances under the Working Capital Documents.

“EXIM Agreement” has the meaning set forth in the recitals to this Agreement.

“EXIM Lender” has the meaning set forth in the recitals to this Agreement.

“Included Payments” shall have the meaning given to the term in the Cowen Term
Loan Agreement, as in effect on the date hereof.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Loan Party, all license and distribution agreements with, and covenants not to
sue, any other party with respect to any Patent, Trademark or Copyright or any
other patent, trademark or copyright, whether such Loan Party is a licensor or
licensee, distributor or distributee under any such license or distribution
agreement, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Junior Collateral” means with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.

 

-3-



--------------------------------------------------------------------------------

“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.

“Junior Liens” means (a) with respect to any Working Capital Priority
Collateral, all Liens securing the Term Loan Obligations and (b) with respect to
any Term Loan Priority Collateral, all Liens securing the Working Capital
Obligations.

“Junior Obligations” means (a) with respect to any Working Capital Priority
Collateral, all Term Loan Obligations and (b) with respect to any Term Loan
Priority Collateral, all Working Capital Obligations.

“Junior Representative” means (a) with respect to any Working Capital
Obligations or any Working Capital Priority Collateral, the Term Loan
Representative and (b) with respect to any Term Loan Obligations or any Term
Loan Priority Collateral, the Working Capital Representative.

“Junior Secured Parties” means (a) with respect to the Working Capital Priority
Collateral, all Term Loan Secured Parties and (b) with respect to the Term Loan
Priority Collateral, all Working Capital Secured Parties.

“Junior Security Documents” means, with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.

“License Agreement” means the License Agreement, dated the Funding Date between
the Loan Parties and the Term Loan Representative.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Lien Priority” means with respect to any Lien of the Working Capital
Representative or the Term Loan Representative in the Common Collateral, the
order of priority of such Lien specified in Section 2.1.

“Loan Documents” means, collectively, the Working Capital Documents and the Term
Loan Documents.

“Loan Party” means Borrower and each direct or indirect subsidiary or any of its
affiliates that is now or hereafter becomes a party to any Working Capital
Document or any Term Loan Documents. All references in this Agreement to any
Loan Party shall include such Loan Party as a debtor-in-possession and any
receiver or trustee for such Loan Party in any Insolvency Proceeding.

“Patents” shall mean, collectively, with respect to each Loan Party, all patents
issued or assigned to, and all patent applications and registrations made by,
such Loan Party (whether established or registered or recorded in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Loan Party’s use of any patents, (ii) inventions and improvements
described and claimed therein, (iii) reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof and amendments thereto,
(iv)

 

-4-



--------------------------------------------------------------------------------

income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.

“PIK Interest” means regularly scheduled payments of interest on indebtedness
payable in kind (including by capitalizing such interest as principal) and not
in cash.

“Post-Petition Interest” means any interest (including PIK Interest) or
entitlement to fees or expenses or other charges that accrues after the
commencement of any Insolvency Proceeding (or would accrue but for the
commencement of an Insolvency Proceeding), whether or not allowed or allowable
in any such Insolvency Proceeding.

“Priority Collateral” means the Working Capital Priority Collateral or the Term
Loan Priority Collateral.

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Common Collateral, and (b) whatever is
recoverable or recovered when any Common Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily.

“Recovery” has the meaning set forth in Section 5.4.

“Replacement Term Loan Agreement” has the meaning set forth in the definition of
“Term Loan Agreement.”

“Replacement Working Capital Agreement” has the meaning set forth in the
definition of “Working Capital Agreements.”

“Secured Obligations” means the Working Capital Obligations and the Term Loan
Obligations.

“Secured Parties” means the Working Capital Secured Parties and the Term Loan
Secured Parties.

“Security Documents” means, collectively, the Working Capital Security Documents
and the Term Loan Security Documents.

“Senior Collateral” means with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Senior Obligation.

“Senior Liens” means (a) with respect to any Working Capital Priority
Collateral, all Liens securing the Working Capital Obligations and (b) with
respect to any Term Loan Priority Collateral, all Liens securing the Term Loan
Obligations.

 

-5-



--------------------------------------------------------------------------------

“Senior Obligations” means (a) with respect to any Working Capital Priority
Collateral, all Working Capital Obligations and (b) with respect to any Term
Loan Priority Collateral, all Term Loan Obligations.

“Senior Obligations Payment Date” means (a) with respect to the Working Capital
Obligations, the Working Capital Obligations Payment Date and (b) with respect
to the Term Loan Obligations, the Term Loan Obligations Payment Date.

“Senior Representative” means (a) with respect to any Working Capital Priority
Collateral, the Working Capital Representative and (b) with respect to any Term
Loan Priority Collateral, the Term Loan Representative.

“Senior Secured Parties” means (a) with respect to the Working Capital Priority
Collateral, all Working Capital Secured Parties and (b) with respect to the Term
Loan Priority Collateral, all Term Loan Secured Parties.

“Senior Security Documents” means with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.

“Standstill Period” has the meaning set forth in Section 3.2.

“Swap Obligations” means the obligations relating to foreign exchange contracts
that are “Obligations” as defined under the Working Capital Credit Agreements as
in effect on the date hereof.

“Term Loan Agreement” means the collective reference to (a) the Cowen Term Loan
Agreement and (b) to the extent permitted under this Agreement, any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, replace,
refinance or refund in whole or in part the indebtedness and other obligations
outstanding under the Cowen Term Loan Agreement or any other agreement or
instrument referred to in this clause (b) unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Loan
Agreement hereunder (a “Replacement Term Loan Agreement”). Any reference to the
Term Loan Agreement hereunder shall, unless otherwise specified, be deemed a
reference to any Term Loan Agreement then extant.

“Term Loan Collateral” means all assets, whether now owned or hereafter acquired
by any Loan Party, in which a Lien is granted or purported to be granted to any
Term Loan Secured Party as security for any Term Loan Obligation.

“Term Loan Creditors” means the “Lender,” as defined in the Term Loan Agreement.

“Term Loan Documents” means the Term Loan Agreement, each Term Loan Security
Document, each Term Loan Guarantee and each other “Loan Document” as defined in
the Term Loan Agreement, as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with this Agreement.

“Term Loan Guarantee” means any guarantee by any Loan Party of any or all of the
Term Loan Obligations.

“Term Loan Lien” means any Lien created by the Term Loan Security Documents.

 

-6-



--------------------------------------------------------------------------------

“Term Loan Obligations” means (a) all principal of and premium (if any) on all
indebtedness under the Term Loan Agreement, (b) all interest (including, without
limitation, any Post-Petition Interest and PIK Interest) on all indebtedness
under the Term Loan Agreement, and (c) all guarantee obligations, indemnities,
fees, expenses and other amounts payable from time to time pursuant to the Term
Loan Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding; provided, however, that to the extent the aggregate
principal amount of obligations described in clause (a) above shall exceed
$30,000,000 less the amount of any principal repayments under the Term Loan
Agreement (the “Term Loan Cap Amount”), such excess shall not constitute “Term
Loan Obligations” hereunder. To the extent any payment with respect to any Term
Loan Obligation (whether by or on behalf of any Loan Party, as Proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Working Capital Secured Party, receiver
or similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Working Capital Secured Parties and the Term Loan Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.

“Term Loan Obligations Payment Date” means the first date on which (a) the Term
Loan Obligations (other than those that constitute Unasserted Contingent
Obligations) have been paid in cash in full, and (b) all commitments to extend
credit under the Term Loan Documents have been terminated.

“Term Loan Priority Collateral” means:

(a) the Included Payments;

(b) the Patents listed on Schedule 1 hereto;

(c) the Biosense Agreement;

(d) books, records, data bases, and information related to the Biosense
Agreement;

(e) all General Intangibles (other than Working Capital Intellectual Property),
including all Payment Intangibles and all Documents, Instruments (including
promissory notes), Accounts, Letter of Credit Rights (whether or not the letter
of credit is evidenced by a writing), Commercial Tort Claims, securities and all
other Investment Property, Supporting Obligations, any other contract rights or
rights to the payment of money, insurance claims and proceeds, in each case
related to the Included Payments;

(f) Borrower’s interests in the Lockbox Account (as defined in the Cowen Term
Loan Agreement as in effect on the date hereof), details of which are provided
on Schedule 2 hereto, and any successor account and (ii) any other deposit
account or securities account containing identifiable proceeds of Term Loan
Priority Collateral and into which Biosense has remitted Included Payments (the
accounts referred to in clauses (i) and (ii) collectively, the “Pledged Deposit
Accounts”), all funds on deposit in each such account, all investments arising
out of such funds, all claims thereunder or in connection therewith and special
purpose subaccounts maintained therein, and all monies and credit balances from
time to time held in the Pledged Deposit Accounts or such subaccounts; all
notes, certificates of deposit, deposit accounts, checks and other instruments
from time to time hereafter delivered to or otherwise possessed by Borrower in
substitution for or in addition to any or all of the then existing items
described in this subsection (g); and all interest, dividends, cash, securities,
rights, instruments and other property at any time and from time to time
received, receivable or otherwise distributed in respect of such accounts, such
funds, or such investments or received in exchange for any or all of the items
described in this subsection;

 

-7-



--------------------------------------------------------------------------------

(h) all money now or at any time in the possession or under the control of, or
in transit to, the Lockbox Bank (as defined in the Cowen Term Loan Agreement),
or Borrower, in each case, solely to the extent received as proceeds of any of
the foregoing in this definition of Term Loan Priority Collateral;

(i) any New Daughter Product (as defined in the Biosense Agreement) or any other
device or product developed, being developed, made, used, imported, exported,
sold, offered for sale or marketed, now or in the future, under the Biosense
Agreement; and

(j) all Proceeds of the foregoing Term Loan Priority Collateral.

“Term Loan Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement Term Loan Agreement, the Term
Loan Representative shall be the Person identified as such in such Agreement.

“Term Loan Secured Parties” means the Term Loan Representative, the Term Loan
Creditors and any other holders of the Term Loan Obligations.

“Term Loan Security Documents” means the “Security Documents” as defined in the
Term Loan Agreement and any other documents that create (or purport to create)
Liens on any assets or properties of any Loan Party.

“Trademarks” shall mean, collectively, with respect to each Loan Party, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locators (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Loan Party and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Loan Party’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Unasserted Contingent Obligations” means, at any time, Working Capital
Obligations or Term Loan Obligations, as applicable, for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding
(a) the principal of, and interest and premium (if any) on, and fees and
expenses relating to, any Working Capital Obligation or Term Loan Obligation, as
applicable, and (b) with respect to Working Capital Obligations contingent
reimbursement obligations in respect of amounts that may be drawn under
outstanding letters of credit) in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of Working Capital Obligations or Term
Loan Obligations, as applicable, for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

 

-8-



--------------------------------------------------------------------------------

“Working Capital Agreements” means the collective reference to (a) the Domestic
Agreement, (b) the EXIM Agreement, (c) any Additional Working Capital Agreement
and (d) to the extent permitted under this Agreement, any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, replace,
refinance or refund in whole or in part the indebtedness and other obligations
outstanding under the Domestic Agreement or the EXIM Agreement (regardless of
whether such replacement, refunding or refinancing is a “working capital”
facility, asset-based facility or otherwise), any Additional Working Capital
Agreement or any other agreement or instrument referred to in this clause
(d) unless such agreement or instrument expressly provides that it is not
intended to be and is not a Working Capital Agreement hereunder (a “Replacement
Working Capital Agreement”). Any reference to the Working Capital Agreement
hereunder shall, unless otherwise specified, be deemed a reference to any
Working Capital Agreement then extant.

“Working Capital Intellectual Property” means, collectively, the Patents,
Trademarks, Copyrights and Intellectual Property Licenses (other than the
Patents listed on Schedule 1 hereto).

“Working Capital Collateral” means all assets, whether now owned or hereafter
acquired by any Loan Party, in which a Lien is granted or purported to be
granted at any time to any Working Capital Secured Party as security for any
Working Capital Obligation.

“Working Capital Creditors” means, at any relevant time, the holders of the
Working Capital Obligations at that time, including but not limited to, the
Working Capital Lenders and the EXIM Lender.

“Working Capital Documents” means the Domestic Agreement, the EXIM Agreement,
each Working Capital Security Document, each Working Capital Guarantee, each
other “Loan Document” as defined in the Domestic Agreement and each other “Loan
Document” as defined in the EXIM Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with this Agreement.

“Working Capital Guarantee” means any guarantee by any Loan Party of any or all
of the Working Capital Obligations.

“Working Capital Lenders” has the meaning set forth in the recitals to this
Agreement.

“Working Capital Lien” means any Lien created by the Working Capital Security
Documents.

“Working Capital Obligations” means all “Obligations” as defined in the Domestic
Agreement and in the EXIM Agreement whether now existing or hereafter arising,
including, without limitation, (a) all principal of and premium (if any) on all
loans made under the Working Capital Agreements, (b) all interest (including,
without limitation, any Post-Petition Interest and PIK Interest) on all
indebtedness under the Working Capital Agreements, (c) all reimbursement
obligations (if any) and interest thereon (including without limitation any
Post-Petition Interest) with respect to any letter of credit, bankers acceptance
or similar instruments issued pursuant to the Working Capital Agreements,
(d) all Swap Obligations, (e) all Banking Services Obligations, and (f) all
guarantee obligations, indemnities, fees, expenses and other amounts payable
from time to time pursuant to the Working Capital Documents, in each case,
whether or not allowed or allowable in an Insolvency Proceeding; provided,
however, that to the extent the aggregate principal amount of obligations
described in clauses (a), (c) and (d) above exceeds $40,000,000 (provided that
no more than $35,000,000 may be in the form of term loans) reduced by the amount
of any principal repayments of term loans which may not be reborrowed and
permanent revolving commitment reductions under the Working Capital Agreements
(the “Working Capital Cap Amount”), such excess shall not constitute “Working
Capital Obligations” hereunder. To the extent any payment

 

-9-



--------------------------------------------------------------------------------

with respect to any Working Capital Obligation (whether by or on behalf of any
Loan Party, as Proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Term
Loan Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the Working Capital Secured Parties
and the Term Loan Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.

“Working Capital Obligations Payment Date” means the first date on which (a) the
Working Capital Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full, (b) all commitments to
extend credit under the Working Capital Documents have been terminated,
(c) there are no outstanding letters of credit or similar instruments issued
under the Working Capital Documents (other than such as have been cash
collateralized to the satisfaction of the Working Capital Representative) and
(d) all Swap Obligations and Banking Services Obligations have been paid in full
in cash or, if not then due and owing, have been cash collateralized to the
satisfaction of the Working Capital Representative.

“Working Capital Priority Collateral” means all Working Capital Collateral other
than Term Loan Priority Collateral.

“Working Capital Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement Working Capital Agreement, the
Working Capital Representative shall be the Person identified as such in such
Agreement.

“Working Capital Secured Parties” means the Working Capital Representative, the
Working Capital Creditors and any other holders of the Working Capital
Obligations including, but not limited to, the Export-Import Bank of the United
States.

“Working Capital Security Documents” means the Domestic Agreement and the EXIM
Agreement, and any other documents that create (or purport to create) Liens on
any assets or properties of any Loan Party.

1.3. Rules of Construction. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

-10-



--------------------------------------------------------------------------------

SECTION 2. Lien Priority.

2.1. Lien Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Junior Lien in respect of any Collateral or of
any Senior Lien in respect of any Collateral and notwithstanding any provision
of the Uniform Commercial Code, any applicable law, any Security Document, any
alleged or actual defect or deficiency in any of the foregoing or any other
circumstance whatsoever, the Junior Representative, on behalf of the relevant
Junior Secured Parties, in respect of the Collateral hereby agrees that:

(a) any Senior Lien in respect of such Collateral, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
and shall remain senior and prior to any Junior Lien in respect of such
Collateral (whether or not (i) such Lien is subordinated (including through
equitable subordination) to any Lien securing any other obligation, (ii) such
Senior Lien has been adequately perfected or (iii) the avoidance, invalidation
or lapse of any Senior Lien has occurred); and

(b) any Junior Lien in respect of such Collateral, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
and shall remain junior and subordinate in all respects to any Senior Lien in
respect of such Collateral.

2.2. Prohibition on Contesting Liens. In respect of any Collateral, the Junior
Representative, on behalf of each Junior Secured Party, and the Senior
Representative, on behalf of each Senior Secured Party, agrees that it shall
not, and hereby waives any right to:

(a) contest, or support any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the priority, validity or enforceability
of any Senior Lien or Junior Lien on such Collateral; or

(b) demand, request, plead or otherwise assert or claim the benefit of any
marshaling, appraisal, valuation or similar right which it may have in respect
of such Collateral or the Senior Liens or Junior Liens on such Collateral,
except to the extent that such rights are expressly granted in this Agreement.

2.3. Nature of Obligations. The Term Loan Representative on behalf of itself and
the other Term Loan Secured Parties acknowledges that, in addition to the other
indebtedness evidenced by the Working Capital Documents, a portion of the
Working Capital Obligations represents debt that is revolving in nature and that
the amount thereof that may be outstanding at any time or from time to time may
be increased or reduced and subsequently reborrowed, and that the terms of the
Working Capital Obligations may be modified, extended or amended from time to
time, and that the aggregate amount of the Working Capital Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by the Term Loan Secured Parties and without affecting the provisions hereof.
The Working Capital Representative on behalf of itself and the other Working
Capital Secured Parties acknowledges that Term Loan Obligations may be replaced
or refinanced without notice to or consent by the Working Capital Secured
Parties and without affecting the provisions hereof; provided that any amounts
applied in reduction of the Term Loan Obligations may not be reborrowed. The
Lien Priority provided in Section 2.1 shall not be altered or otherwise affected
by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of
either the Working Capital Obligations or the Term Loan Obligations, or any
portion thereof.

 

-11-



--------------------------------------------------------------------------------

2.4. No New Liens.

(a) Until the Working Capital Obligations Payment Date, no Loan Party shall
grant to any Term Loan Secured Party any Lien on any assets of any Loan Party
securing any Term Loan Obligation which assets are not also subject to the Lien
of the Working Capital Representative under the Working Capital Documents,
subject to the Lien Priority set forth herein. If any Term Loan Secured Party
shall (nonetheless and in breach hereof) acquire or hold any Lien on any assets
of any Loan Party securing any Term Loan Obligation which assets are not also
subject to the Lien of the Working Capital Representative under the Working
Capital Documents, subject to the Lien Priority set forth herein, then the Term
Loan Representative (or the relevant Term Loan Secured Party) shall, without the
need for any further consent of any other Term Loan Secured Party and
notwithstanding anything to the contrary in any other Term Loan Document be
deemed to also hold and have held such Lien for the benefit of the Working
Capital Representative as security for the Working Capital Obligations (subject
to the Lien Priority and other terms hereof) and Borrower shall promptly notify
the Working Capital Representative in writing of the existence of such Lien.

(b) Until the Term Loan Obligations Payment Date, no Loan Party shall grant to
any Working Capital Secured Party any Lien on any assets of any Loan Party
securing any Working Capital Obligation which assets are not also subject to the
Lien of the Term Loan Representative under the Term Loan Documents, subject to
the Lien Priority set forth herein. If any Working Capital Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Loan Party securing any Working Capital Obligation which assets are not also
subject to the Lien of the Term Loan Representative under the Term Loan
Documents, subject to the Lien Priority set forth herein, then the Working
Capital Representative (or the relevant Working Capital Secured Party) shall,
without the need for any further consent of any other Working Capital Secured
Party and notwithstanding anything to the contrary in any other Working Capital
Document be deemed to also hold and have held such Lien for the benefit of the
Term Loan Representative as security for the Term Loan Obligations (subject to
the Lien Priority and other terms hereof) and Borrower shall promptly notify the
Term Loan Representative in writing of the existence of such Lien.

2.5. Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the Working
Capital Security Documents and the Term Loan Security Documents constitute two
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Common Collateral, the Term Loan Obligations are
fundamentally different from the Working Capital Obligations and should be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the Working Capital Secured Parties and the Term Loan Secured Parties in respect
of the Common Collateral constitute claims in the same class (rather than
separate classes of senior and junior secured claims), then the Working Capital
Secured Parties and the Term Loan Secured Parties hereby acknowledge and agree
that all distributions shall be made as if there were separate classes of
Working Capital Obligations claims and Term Loan Obligations claims against the
Loan Parties (with the effect being that, to the extent that the aggregate value
of the Working Capital Priority Collateral or Term Loan Priority Collateral is
sufficient (for this purpose ignoring all claims held by the other Secured
Parties), the Working Capital Secured Parties or the Term Loan Secured Parties,
respectively, shall be entitled to receive, in addition to any, amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing including, without limitation, in respect of
Post-Petition Interest, that is available from each pool of Priority Collateral
for the Senior Secured Parties, before any distribution is made in respect of
the claims held by the Junior Secured Parties), with the Junior Secured Parties
hereby acknowledging and agreeing to turn over to the respective Senior Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing

 

-12-



--------------------------------------------------------------------------------

the aggregate recoveries, and to ensure that the Senior Secured Parties are
satisfied in full. For the purposes of the foregoing, in the event the
distributions to such class under such plan of reorganization are to be made in
any combination of cash, debt and/or equity securities, the Secured Parties
shall be entitled to receive such distributions (according to their priority) in
the following order until the amount of the secured claim of such Secured
Parties has been satisfied in full (with the debt and equity securities being
valued for such purposes in the amount that has been established for purposes of
such plan of reorganization): (i) first, cash, (ii) second, debt securities, and
(iii) third, equity securities.

2.6. Agreements Regarding Actions to Perfect Liens. Each of the Working Capital
Representative and the Term Loan Representative hereby acknowledges that, to the
extent that it holds, or a third party holds on its behalf, physical possession
of or “control” (as defined in the Uniform Commercial Code) over Common
Collateral pursuant to the Working Capital Security Documents or the Term Loan
Security Documents, as applicable, such possession or control is also for the
benefit of the Term Loan Representative and the other Term Loan Secured Parties
or the Working Capital Representative and the other Working Capital Secured
Parties, as applicable, and the Senior Representative agrees to act as agent for
the benefit of the Junior Secured Parties under each control agreement entered
into or control arrangement with respect to any such Common Collateral, in each
case, solely to the extent required to perfect their security interest in such
Common Collateral. Nothing in the preceding sentence shall be construed to
impose any duty (including, without limitation, any fiduciary duty or other
implied duty) on the Working Capital Representative or the Term Loan
Representative (or any third party acting on either such Person’s behalf) with
respect to such Common Collateral or provide the Term Loan Representative, any
other Term Loan Secured Party, the Working Capital Representative or any other
Working Capital Secured Party, as applicable, with any rights with respect to
such Common Collateral beyond those specified in this Agreement, the Working
Capital Security Documents and the Term Loan Security Documents, as applicable,
provided that subsequent to the occurrence of the Working Capital Obligations
Payment Date (so long as the Term Loan Obligations Payment Date shall not have
occurred), the Working Capital Representative shall (i) deliver to the Term Loan
Representative, at the Loan Parties’ sole cost and expense, the Common
Collateral in its possession or control together with any necessary endorsements
to the extent required by the Term Loan Documents or (ii) direct and deliver
such Common Collateral as a court of competent jurisdiction otherwise directs;
provided, further, that subsequent to the occurrence of the Term Loan
Obligations Payment Date (so long as the Working Capital Obligations Payment
Date shall not have occurred), the Term Loan Representative shall (i) deliver to
the Working Capital Loan Representative, at the Loan Parties’ sole cost and
expense, the Common Collateral in its possession or control together with any
necessary endorsements to the extent required by the Working Capital Documents
or (ii) direct and deliver such Common Collateral as a court of competent
jurisdiction otherwise directs. The provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the Working Capital
Secured Parties and the Term Loan Secured Parties and shall not impose on the
Working Capital Secured Parties or the Term Loan Secured Parties any obligations
in respect of the disposition of any Common Collateral (or any proceeds thereof)
that would conflict with prior perfected Liens or any claims thereon in favor of
any other Person that is not a Secured Party. Nothing in the first sentence of
this paragraph shall (i) be construed to create any liability of the Working
Capital Secured Parties to any of the Term Loan Secured Parties by reason of
actions taken with respect to the creation, perfection or continuation of the
security interest on any Working Capital Priority Collateral, actions with
respect to the occurrence of an “Event of Default” under the Loan Documents,
actions with respect to the foreclosure upon, sale, release, or depreciation of,
or failure to realize upon, any of the Working Capital Priority Collateral or
action with respect to the use or protection of the Working Capital Priority
Collateral or (ii) be construed to create any liability of the Term Loan Secured
Parties to any of the Working Capital Secured Parties by reason of actions taken
with respect to the creation, perfection or continuation of the security
interest on any Term Loan Priority Collateral, actions with respect to the
occurrence of an “Event of Default” under the Loan Documents, actions with
respect to the foreclosure upon, sale, release, or depreciation of, or failure
to realize upon, any of the Term Loan Priority Collateral or action with respect
to the use or protection of the Term Loan Priority Collateral.

 

-13-



--------------------------------------------------------------------------------

SECTION 3. Enforcement Rights.

3.1. Exclusive Enforcement. Until the Senior Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Senior Collateral, without any consultation
with or consent of any Junior Secured Party, but subject to the provisos set
forth in Sections 3.2 and 5.1; provided that the Liens securing the Junior
Obligations shall, subject to the subordination provisions set forth herein,
remain on the Proceeds of such Senior Collateral released or disposed of
pursuant to any Enforcement Action. Upon the occurrence and during the
continuance of a default or an event of default under the Senior Documents, the
Senior Representative and the other Senior Secured Parties may take and continue
any Enforcement Action with respect to the Senior Obligations and the Senior
Collateral in such order and manner as they may determine in their reasonable
discretion in accordance with the terms and conditions of the Senior Documents.

3.2. Standstill and Waivers. Each Junior Representative, on behalf of itself and
the other Junior Secured Parties, agrees that, until the Senior Obligations
Payment Date has occurred, but subject to the proviso set forth in Section 5.1:

(a) they will not knowingly take or cause to be taken any action, the purpose or
effect of which is to make any Lien on any Senior Collateral that secures any
Junior Obligation pari passu with or senior to, or to give any Junior Secured
Party any preference or priority relative to, the Liens on the Senior Collateral
securing the Senior Obligations;

(b) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Senior Collateral by any Senior
Secured Party or any other Enforcement Action taken (or any forbearance from
taking any Enforcement Action) in respect of the Senior Collateral by or on
behalf of any Senior Secured Party;

(c) they have no right to (x) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral or (y) consent or object to the exercise by the Senior
Representative or any other Senior Secured Party of any right, remedy or power
with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (c), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);

(d) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Senior Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no Senior Secured Party shall be
liable for, any action taken or omitted to be taken by any Senior Secured Party
with respect to the Senior Collateral or pursuant to the Senior Documents in
respect of the Senior Collateral;

 

-14-



--------------------------------------------------------------------------------

(e) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Senior
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Senior
Collateral; and

(f) they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral;

provided that notwithstanding the foregoing or any other provision to the
contrary, (i) subject to clauses (ii) through (vii) of this proviso, any Junior
Secured Party may exercise its rights and remedies in respect of the Senior
Collateral under the Junior Security Documents or applicable law after the
passage of a period of one hundred eighty (180) days (the “Standstill Period”)
from the date of delivery of a notice in writing to the Senior Representative of
its intention to exercise such rights and remedies, which notice may only be
delivered following the occurrence of and during the continuation of an “Event
of Default” under and as defined in the Junior Documents, (ii) subject to
clauses (iii) through (vi) of this proviso, in no event shall any Junior Secured
Party exercise or continue to exercise any such rights or remedies if,
notwithstanding the expiration of the Standstill Period, (x) any Senior Secured
Party shall have commenced and be diligently pursuing in good faith the exercise
of any of its rights and remedies in a commercially reasonable manner with
respect to a material portion of the Senior Collateral (prompt written notice of
such exercise to be given to the Junior Representative) or (y) an Insolvency
Proceeding in respect of any Loan Party shall have been commenced, (iii) in any
Insolvency Proceeding commenced by or against any Loan Party, the Junior
Representative and the Junior Secured Parties may take any action with respect
to the Common Collateral solely as expressly permitted by Section 5, (iv) the
Junior Representative may take any such action (not adverse to the Senior Liens
on the Common Collateral, or the rights of the Senior Representative to exercise
remedies in respect thereto, including any Enforcement Action) to create, prove,
perfect, defend, preserve or protect (but not enforce, including, without
limitation, by the exercise of control over any judicial foreclosure proceeding
or other judicial lien enforcement proceeding with respect to any part of the
Common Collateral) its claims against the Loan Parties and rights in, and
perfection and priority of its Lien on, the Common Collateral (it being
understood that neither the Junior Representative nor any Junior Secured Party
shall be entitled to receive any Proceeds thereof unless otherwise expressly
permitted herein), (v) any such exercise of remedies by the Senior
Representative is conducted in a commercially reasonable manner, and (vi) so
long as no Insolvency Proceeding has occurred and is continuing, no Junior
Secured Party shall be required to withhold the exercise of any of its rights
and remedies in respect of the Senior Collateral for greater than 365 days.

3.3. Judgment Creditors. In the event that any Term Loan Secured Party becomes a
judgment lien creditor in respect of Common Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Working Capital Liens and the Working Capital Obligations) to the same
extent as all other Liens securing the Term Loan Obligations are subject to the
terms of this Agreement. In the event that any Working Capital Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the Term Loan Liens and the Term Loan Obligations) to the same
extent as all other Liens securing the Working Capital Obligations are subject
to the terms of this Agreement.

 

-15-



--------------------------------------------------------------------------------

3.4. Cooperation; Sharing of Information and Access.

(a) The Term Loan Representative, on behalf of itself and the other Term Loan
Secured Parties, agrees that each of them shall take such actions as the Working
Capital Representative shall reasonably request in connection with the exercise
by the Working Capital Secured Parties of their rights set forth herein in
respect of the Working Capital Priority Collateral. The Working Capital
Representative, on behalf of itself and the other Working Capital Secured
Parties, agrees that each of them shall take such actions as the Term Loan
Representative shall reasonably request in connection with the exercise by the
Term Loan Secured Parties of their rights set forth herein in respect of the
Term Loan Priority Collateral.

(b) In the event that the Working Capital Representative shall, in the exercise
of its rights under the Working Capital Security Documents or otherwise, receive
possession or control of any books and Records of any Loan Party which contain
information identifying or pertaining to the Term Loan Priority Collateral, the
Working Capital Representative shall promptly notify the Term Loan
Representative of such fact and, upon request from the Term Loan Representative
and as promptly as practicable thereafter, either make available to the Term
Loan Representative such books and Records for inspection and duplication or
provide to the Term Loan Representative copies thereof. In the event that the
Term Loan Representative shall, in the exercise of its rights under the Term
Loan Security Documents or otherwise, receive possession or control of any books
and Records of any Loan Party which contain information identifying or
pertaining to any of the Working Capital Priority Collateral, the Term Loan
Representative shall promptly notify the Working Capital Representative Agent of
such fact and, upon request from the Working Capital Representative and as
promptly as practicable thereafter, either make available to the Working Capital
Representative such books and Records for inspection and duplication or provide
the Working Capital Representative copies thereof.

3.5. No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6 hereof, if any Working Capital Secured Party or Term Loan Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any Working Capital Secured Party or Term Loan Secured Party, nor
to assert such violation as a counterclaim or basis for set off or recoupment
against any Working Capital Secured Party or Term Loan Secured Party.

3.6. Actions Upon Breach.

(a) If any Working Capital Secured Party or Term Loan Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the Working Capital Representative or the Term Loan Representative,
as applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any Working Capital Secured Party or Term Loan Secured Party, as
applicable, may intervene and interpose such defense or plea in its or their
name or in the name of such Loan Party.

(b) Should any Working Capital Secured Party or Term Loan Secured Party,
contrary to this Agreement, in any way take, attempt to or threaten to take any
action with respect to the Common Collateral (including, without limitation, any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or fail to take any action required by this Agreement, any Working Capital
Secured Party or Term Loan Secured Party (in its own name or in the name of the
relevant Loan Party), as applicable, may obtain relief against such Working
Capital Secured Party or Term Loan Secured Party, as applicable, by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by each of the Working Capital Representative on behalf of
each Working Capital Secured Party and the Term Loan Representative on behalf of
each Term Loan Secured Party that (i) the Working Capital Secured Parties’ or
Term Loan Secured Parties’, as applicable, damages from its actions may at that
time be difficult to ascertain and may be irreparable, and (ii) each Term Loan
Secured Party or Working Capital Secured Party, as applicable, waives any
defense that the Loan Parties and/or the Term Loan Secured Parties and/or
Working Capital Secured Parties, as applicable, cannot demonstrate damage and/or
be made whole by the awarding of damages.

 

-16-



--------------------------------------------------------------------------------

3.7. Rights as Unsecured Creditors; Voting Rights Preserved. The Junior
Representative and the other Junior Secured Parties may, in accordance with the
terms of the Junior Documents and applicable law, enforce rights and exercise
remedies against any Loan Party as unsecured creditors; provided that no such
action is otherwise inconsistent with the terms of this Agreement. Nothing in
this Agreement shall prohibit the receipt by the Junior Representative or any
other Junior Secured Party of the required payments of principal, premium,
interest, fees and other amounts due and payable under the Junior Documents, so
long as such receipt is not the direct or indirect result of (i) the receipt by
the Junior Representative or any other Junior Secured Party of Common Collateral
or Proceeds thereof, other than in accordance with and subject to the terms of
this Agreement, (ii) enforcement or exercise by the Junior Representative or any
other Junior Secured Party of rights or remedies as a secured creditor
(including any right of setoff) against Junior Collateral or (iii) enforcement
in contravention of this Agreement. Each of the Term Loan Representative and the
Working Capital Representative retains any rights which it may have in any
Insolvency Proceeding to vote for or against any proposed plan of reorganization
not otherwise inconsistent with the provisions of this Agreement.

3.8. Intellectual Property. Until the day after the Term Loan Obligations
Payment Date, the Working Capital Representative, on behalf of itself and the
other Working Capital Secured Parties, agrees that they will not institute any
suit or other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim in respect of the License Agreement (as in effect on the
date hereof) and will not contest, oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including any Insolvency
Proceeding) or otherwise, any rights of the Term Loan Secured Parties under the
License Agreement (as in effect on the date hereof). Until the day after the
Term Loan Obligations Payment Date, the Working Capital Representative agrees
that, in connection with any foreclosure sale conducted by the Working Capital
Representative in respect of the Working Capital Intellectual Property, (i) any
notice required to be given by the Working Capital Representative in connection
with such foreclosure shall contain an acknowledgement that the Working Capital
Lien is subject to the License Agreement (as in effect on the date hereof) and
(ii) the Working Capital Representative shall deliver a copy of the License
Agreement (as in effect on the date hereof) to any purchaser at such foreclosure
and provide written notice to such purchaser that the Working Capital Lien and
the purchaser’s rights in such transferred Working Capital Intellectual Property
are subject to the License Agreement (as in effect on the date hereof).

SECTION 4. Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Insurance.

4.1. Application of Proceeds.

(a) Application of Proceeds of Senior Collateral. The Senior Representative and
Junior Representative hereby agree that all Senior Collateral, and all Proceeds
thereof, received by either of them in connection with the collection, sale or
disposition of Senior Collateral by such Senior Representative, Junior
Representative or any Secured Party after an “Event of Default” under any Loan
Documents shall be applied,

first, to the payment of costs and expenses (including reasonable attorneys’
fees and expenses and court costs) of the Senior Representative in connection
with such Enforcement Action,

second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,

third, to the payment of the Junior Obligations in accordance with the terms of
the Junior Documentation, and

 

-17-



--------------------------------------------------------------------------------

fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

(b) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.

(c) Segregation of Collateral. Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall be segregated and held in trust and
promptly paid over to the Senior Representative, for the benefit of the Senior
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Secured Party hereby authorizes the Senior Representative to
make any such endorsements as agent for the Junior Representative (which
authorization, being coupled with an interest, is irrevocable).

4.2. Releases of Liens.

(a) (i) Upon (A) any release, sale or disposition of Working Capital Priority
Collateral permitted pursuant to the terms of the Working Capital Documents (or
consented to by the Working Capital Representative) or (B) any sale or
disposition of Working Capital Priority Collateral consummated in connection
with an Enforcement Action or consummated after the institution of any
Insolvency Proceeding that results in the release of the Lien on any Working
Capital Priority Collateral, the Lien securing the Term Loan Obligations on such
Working Capital Priority Collateral (excluding any portion of the Proceeds of
such Working Capital Priority Collateral remaining after the Working Capital
Obligations Payment Date occurs) shall be automatically and unconditionally
released (other than any release on the Proceeds thereof (which Proceeds shall
be subject to the priorities set forth in Section 2.1 and shall be applied in
accordance with Section 4.1)) with no further consent or action of any Person.
The Term Loan Representative shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the Working
Capital Representative shall reasonably request to evidence any release of the
Lien securing the Term Loan Obligations described in this Section 4.2(a). The
Term Loan Representative hereby appoints the Working Capital Representative and
any officer or duly authorized person of the Working Capital Representative,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power of attorney in the place and stead of the Term Loan
Representative and in the name of the Term Loan Representative or in the Working
Capital Representative’s own name, from time to time, in the Working Capital
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2(a), to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2(a), including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable), but only if the Term Loan Representative
fails to promptly execute such documents reasonably requested by the Working
Capital Representative.

(ii) In any sale or other disposition of any of the Working Capital Priority
Collateral by the Working Capital Representative, the Working Capital
Representative shall conduct such sale or other disposition in a commercially
reasonable manner. The Working Capital Representative acknowledges and agrees
that it is the Working Capital Representative’s intention that, during the time
it is conducting any sale, disposition or Enforcement Action, the Working
Capital Representative will use reasonable efforts to regularly advise the Term
Loan Representative of the status of any sale, disposition or Enforcement
Action, and to consult with the Term Loan Representative from time to time with
respect to the various options available to the Working Capital Representative
with respect to any such sale, disposition or

 

-18-



--------------------------------------------------------------------------------

Enforcement Action of the Working Capital Priority Collateral and any and all
offers which may be made from time to time by prospective purchasers of the
Working Capital Priority Collateral. Failure of the Working Capital
Representative to so advise or consult the Term Loan Representative shall not,
by itself, cause any action taken by the Working Capital Representative to be
deemed unreasonable.

(iii) To the extent that the Working Capital Secured Parties (i) have released
any Lien on the Working Capital Priority Collateral and any such Lien is later
reinstated or (ii) obtain any new first priority Liens, then the Term Loan
Secured Parties shall be at the time of such reinstatement granted a second
priority Lien on any such Working Capital Priority Collateral consistent with
the arrangements in effect on the date hereof and subject to the terms and
conditions hereof.

(b) (i) Upon (A) any release, sale or disposition of Term Loan Priority
Collateral permitted pursuant to the terms of the Term Loan Documents (or
consented to by the Term Loan Representative) or (B) any sale or disposition of
Term Loan Priority Collateral consummated in connection with an Enforcement
Action or consummated after the institution of any Insolvency Proceeding that
results in the release of the Lien on any Term Loan Priority Collateral, the
Lien securing the Working Capital Obligations on such Term Loan Priority
Collateral (excluding any portion of the Proceeds of such Term Loan Priority
Collateral remaining after the Term Loan Obligations Payment Date occurs) shall
be automatically and unconditionally released (other than any release on the
Proceeds thereof (which Proceeds shall be subject to the priorities set forth in
Section 2.1 and shall be applied in accordance with Section 4.1)) with no
further consent or action of any Person. The Working Capital Representative
shall promptly execute and deliver such release documents and instruments and
shall take such further actions as the Term Loan Representative shall reasonably
request to evidence any release of the Lien securing the Working Capital
Obligations described in this Section 4.2(b). The Working Capital Representative
hereby appoints the Term Loan Representative and any officer or duly authorized
person of the Term Loan Representative, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power of attorney in the
place and stead of the Working Capital Representative and in the name of the
Working Capital Representative or in the Term Loan Representative’s own name,
from time to time, in the Term Loan Capital Representative’s sole discretion,
for the purposes of carrying out the terms of this Section 4.2(b), to take any
and all appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
Section 4.2(b), including, without limitation, any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable),
but only if the Working Capital Representative fails to promptly execute such
documents reasonably requested by the Term Loan Representative.

(ii) In any sale or other disposition of any of the Term Loan Priority
Collateral by the Term Loan Representative, the Term Loan Representative shall
conduct such sale or other disposition in a commercially reasonable manner. The
Term Loan Representative acknowledges and agrees that it is the Term Loan
Representative’s intention that, during the time it is conducting any sale,
disposition or Enforcement Action, the Term Loan Representative will use
reasonable efforts to regularly advise the Working Capital Representative of the
status of any sale, disposition or Enforcement Action, and to consult with the
Working Capital Representative from time to time with respect to the various
options available to the Term Loan Representative with respect to any such sale,
disposition or Enforcement Action of the Term Loan Priority Collateral and any
and all offers which may be made from time to time by prospective purchasers of
the Term Loan Priority Collateral. Failure of the Term Loan Representative to so
advise or consult the Working Capital Representative shall not, by itself, cause
any action taken by the Term Loan Representative to be deemed unreasonable.

(iii) To the extent that the Term Loan Secured Parties (i) have released any
Lien on the Term Loan Priority Collateral and any such Lien is later reinstated
or (ii) obtain any new first priority Liens, then the Term Loan Secured Parties
shall be at the time of such reinstatement granted a second priority Lien on any
such Term Loan Priority Collateral consistent with the arrangements in effect on
the date hereof and subject to the terms and conditions hereof.

 

-19-



--------------------------------------------------------------------------------

4.3. Insurance. Proceeds of Common Collateral include insurance proceeds and
therefore the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The Working Capital Representative shall, so long as the
Working Capital Obligations Payment Date has not occurred, be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral and the Term Loan Representative shall, so
long as the Term Loan Obligations Payment Date has not occurred, be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral. The Working Capital Representative shall
have the sole and exclusive right, as against the Term Loan Representative, to
adjust settlement of insurance claims in the event of any covered loss, theft or
destruction of Working Capital Priority Collateral. The Term Loan Representative
shall have the sole and exclusive right, as against the Working Capital
Representative, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Term Loan Priority Collateral. All
proceeds of such insurance shall be remitted to the Working Capital
Representative or the Term Loan Representative, as the case may be, and each of
the Term Loan Representative and Working Capital Representative shall cooperate
(if necessary) in a reasonable manner in effecting the payment of insurance
proceeds in accordance with Section 4.1.

SECTION 5. Insolvency Proceedings.

5.1. Filing of Motions. Except as otherwise set forth in and expressly permitted
by this Agreement, until the Senior Obligations Payment Date has occurred, the
Junior Representative agrees on behalf of itself and the other Junior Secured
Parties that no Junior Secured Party shall, in or in connection with any
Insolvency Proceeding, file any pleadings or motions, take any position at any
hearing or proceeding of any nature, or otherwise take any action whatsoever, in
each case in respect of any of the Senior Collateral, including, without
limitation, with respect to the determination of any Liens or claims held by the
Senior Representative (including the validity and enforceability thereof) or any
other Senior Secured Party in respect of any Senior Collateral or the value of
any claims of such parties under Section 506(a) of the Bankruptcy Code or
otherwise without the prior written consent of the Senior Representative;
provided that the Junior Representative or any other Junior Secured Party may
(i) file a proof of claim in an Insolvency Proceeding, (ii) file any necessary
responsive or defensive pleadings in opposition of any motion or other pleadings
made by any Person objecting to or otherwise seeking the disallowance of any
Person objecting to or otherwise seeking the disallowance of the claims of the
Junior Secured Parties on the Senior Collateral, subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Junior Representative imposed hereby, (iii) file any
reasonably necessary pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Loan Parties arising
under either the Bankruptcy Code or applicable non-bankruptcy law, in each case,
if not otherwise in contravention of the terms of this Agreement, (iv) make any
reasonably necessary arguments and motions in order to preserve or protect their
Liens on the Collateral that are, in each case, not otherwise in contravention
of the terms of this Agreement, with respect to the Junior Obligations and the
Collateral, (v) exercise any of its rights or remedies with respect to the
Collateral after the termination of the Standstill Period, to the extent
permitted by this Agreement, (vi) vote on any plan of reorganization in any
Insolvency Proceeding, to the extent not prohibited by or in any way
inconsistent with the provisions hereof and (vii) present a cash bid at any
auction or hearing, or with respect to any disposition of Collateral, under
Section 363 of the Bankruptcy Code or otherwise.

 

-20-



--------------------------------------------------------------------------------

5.2. Use of Cash Collateral. Until the Working Capital Obligations Payment Date,
if an Insolvency Proceeding was commenced, the Term Loan Representative, as
holder of a Junior Lien on the Working Capital Priority Collateral, will not
contest, protest or object to, and each Junior Secured Party will be deemed to
have consented to, any use, sale or lease of “cash collateral” (as defined in
section 363(a) of the Bankruptcy Code), provided that the Term Loan
Representative otherwise retains its Junior Lien on the Working Capital Priority
Collateral and any Liens granted as adequate protection and subject to this
Agreement. Until the Term Loan Obligations Payment Date, if an Insolvency
Proceeding has commenced, the Working Capital Representative, as holder of a
Junior Lien on the Term Loan Priority Collateral, will not contest, protest or
object to, and each Junior Secured Party will be deemed to have consented to,
any use, sale or lease of “cash collateral” (as defined in section 363(a) of the
Bankruptcy Code), provided that Working Capital Representative otherwise retains
its Junior Lien on the Term Loan Priority Collateral and any Liens granted as
adequate protection and subject to this Agreement.

5.3. Relief From the Automatic Stay. Until the Working Capital Obligations
Payment Date, the Term Loan Representative agrees, on behalf of itself and the
other Term Loan Secured Parties, that none of them will seek relief from the
automatic stay contained in Section 362 of the Bankruptcy Code or from any other
stay in any Insolvency Proceeding or take any action in derogation thereof, in
each case in respect of any Working Capital Priority Collateral, without the
prior written consent of the Working Capital Representative (except if the
Working Capital Representative on behalf of itself and the Working Capital
Secured Parties, seeks relief from the automatic stay to exercise its rights
against the Collateral, then the Term Loan Representative, on behalf of itself
and the Term Loan Secured Parties, may seek limited relief from the automatic
stay only to preserve its right to receive Proceeds of the Collateral payable to
it and the Term Loan Secured Parties under and in accordance with this
Agreement). Until the Term Loan Obligations Payment Date, the Working Capital
Representative agrees, on behalf of itself and the other Working Capital Secured
Parties, that none of them will seek relief from the automatic stay contained in
Section 362 of the Bankruptcy Code or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any Term Loan Priority Collateral, without the prior written consent of the Term
Loan Representative (except if the Term Loan Representative on behalf of itself
and the Term Loan Secured Parties, seeks relief from the automatic stay to
exercise its rights against the Collateral, then the Working Capital
Representative, on behalf of itself and the Working Capital Secured Parties, may
seek limited relief from the automatic stay only to preserve its right to
receive Proceeds of the Collateral payable to it and the Working Capital Secured
Parties under and in accordance with this Agreement).

5.4. Post-Petition Interest; Adequate Protection.

(a) Neither the Junior Representative nor any other Junior Secured Party shall
object to, oppose, or challenge any claim by the Senior Representative or any
Senior Secured Party with respect to the applicable Common Collateral for
allowance in any Insolvency Proceeding of Senior Obligations consisting of
post-petition interest, fees, or expenses. So long as the Senior Representative
and the Senior Secured Parties shall have received and shall continue to receive
all accrued post-petition interest, fees, or expenses with respect to the Senior
Obligations, the Junior Representative or any Junior Secured Party may seek
allowance in any Insolvency Proceeding of post-petition interest, fees, or
expenses and all rights in connection therewith of the Senior Representative and
each Senior Secured Party are reserved.

(b) The Term Loan Representative, on behalf of itself and the Term Loan Secured
Parties, agrees that, prior to the Working Capital Obligations Payment Date,
none of them shall contest (or support any other Person contesting) (i) any
request by the Working Capital Representative or any Working Capital Secured
Party for adequate protection of its interest in the Working Capital Priority
Collateral, or (ii) any objection by the Working Capital Representative or any
Working Capital Secured Party to any motion, relief, action, or proceeding based
on a claim by such Person that its interests in the Working Capital Priority
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding), so long as any Liens granted to the
Working Capital Representative or any Working Capital Secured Party as adequate
protection of its interests are subject to this

 

-21-



--------------------------------------------------------------------------------

Agreement. The Working Capital Representative, on behalf of itself and the
Working Capital Secured Parties, agrees that, prior to the Term Loan Obligations
Payment Date, none of them shall contest (or support any other Person
contesting) (i) any request by the Term Loan Representative or any Term Loan
Secured Party for adequate protection of its interest in the Term Loan Priority
Collateral, or (ii) any objection by the Term Loan Representative or any Term
Loan Secured Party to any motion, relief, action, or proceeding based on a claim
by such Person that its interests in the Term Loan Priority Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the Term Loan
Representative or any Term Loan Secured Party as adequate protection of its
interests are subject to this Agreement.

5.5. Avoidance Issues. If any Senior Secured Party is required in any Insolvency
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
any Loan Party (or to any trustee, receiver or similar Person), because such
amount was avoided or ordered to be paid or disgorged for any reason, including
without limitation because it was found to be a fraudulent or preferential
transfer, any amount (a “Recovery”), whether received as proceeds of security,
enforcement of any right of set-off or otherwise, then the Senior Obligations
shall be reinstated to the extent of such Recovery and deemed to be outstanding
as if such payment had not occurred and the Senior Obligations Payment Date
shall be deemed not to have occurred. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall be deemed not to have
occurred and shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. The Junior Secured Parties agree that
none of them shall be entitled to benefit in any manner that is inconsistent
with the terms of this Agreement from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

5.6. Asset Dispositions in an Insolvency Proceeding. Except as set forth below,
neither the Junior Representative nor any other Junior Secured Party shall, in
an Insolvency Proceeding or otherwise, oppose any sale or disposition of any
Senior Collateral that is supported by the Senior Secured Parties holding a
majority of the Senior Obligations, and the Junior Representative and each other
Junior Secured Party will be deemed to have consented under Section 363 of the
Bankruptcy Code (and otherwise) to any sale of any Senior Collateral supported
by the Senior Secured Parties and to have released their Liens on such assets;
provided that (A) the applicable order of the bankruptcy court approving such
sale expressly provides that all Liens shall attach to the Proceeds thereof to
the same extent and priority as all such Liens currently apply to the Senior
Collateral, (B) the net cash Proceeds of the disposition will be applied to
repay (and to the extent applicable, to reduce permanently, commitments with
respect to) the Senior Obligations and (C) such motion does not impair the
rights of the Junior Secured Parties under Section 363(k) of the Bankruptcy
Code.

5.7. Other Matters. To the extent that the Senior Representative or any Senior
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the Junior Collateral, the Senior
Representative agrees, on behalf of itself and the other Senior Secured Parties,
not to assert any of such rights without the prior written consent of the Junior
Representative.

5.8. Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under Section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

 

-22-



--------------------------------------------------------------------------------

5.9. Distributions. If, in any Insolvency Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of the Working Capital Obligations and the Term
Loan Obligations, then, to the extent the debt obligations distributed on
account of such Working Capital Obligations or Term Loan Obligations, as the
case may be, are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

5.10. Section 1111(b) of the Bankruptcy Code. Neither the Term Loan
Representative nor the Working Capital Representative shall object to, oppose,
support any objection, or take any other action to impede, the right of the
other representative to make an election under Section 1111(b)(2) of the
Bankruptcy Code with respect to such other representatives’ s respective
Priority Collateral. So long as the respective rights and remedies available to
the respective representative hereunder are not impaired thereby, each of the
representatives waives any claim it may hereafter have against the other
representative arising out of the election thereby of such application of
Section 1111(b)(2) of the Bankruptcy Code with respect to its Priority
Collateral.

SECTION 6. Term Loan Documents and Working Capital Documents.

(a) Each Loan Party and the Term Loan Representative, on behalf of itself and
the Term Loan Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the Term Loan Documents
inconsistent with or in violation of this Agreement.

(b) Each Loan Party and the Working Capital Representative, on behalf of itself
and the Working Capital Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the Working
Capital Documents inconsistent with or in violation of this Agreement.

(c) [reserved]

(d) The Working Capital Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms and the Working Capital
Agreements may be refinanced with a Replacement Working Capital Agreement in
each case, without the consent of the Term Loan Representative; provided that
(i) the holders of any such Replacement Working Capital Agreement (or their
agent on their behalf) shall bind themselves in writing to the terms of this
Agreement, (ii) the aggregate principal or face amount of Working Capital
Obligations described in clause (a), (c) and (d) of such definition shall not
exceed the Working Capital Cap Amount and (iii) any such amendment, restatement,
supplement modification or Replacement Working Capital Agreement shall not
shorten the maturity date of the Working Capital Obligations, nor modify the
mandatory prepayment provisions applicable to the Working Capital Obligations.

(e) The Term Loan Documents may be amended, restated, supplemented or otherwise
modified in accordance with their terms and the Cowen Term Loan Agreement may be
refinanced with a Replacement Term Loan Agreement in each case, without the
consent of the Working Capital Loan Representative; provided that (i) the
holders of any such Replacement Term Loan Agreement (or their agent on their
behalf) shall bind themselves in writing to the terms of this Agreement,
(ii) the aggregate principal or face amount of Term Loan Obligations described
in clause (a) of such definition shall not exceed the Term Loan Cap Amount and
(iii) any such amendment, restatement, supplement modification or Replacement
Term Loan Agreement shall not shorten the maturity date of the Term Loan
Obligations, nor modify the mandatory prepayment provisions applicable to the
Term Loan Obligations.

 

-23-



--------------------------------------------------------------------------------

SECTION 7. Purchase Options.

7.1. Notice of Exercise.

(a) Upon the occurrence of (i) the acceleration of the Junior Obligations in
accordance with the terms of the Junior Documents or the taking of any remedies
under the Junior Documents by any Junior Secured Party, (ii) a payment default
under the Junior Documents that has not been cured or waived by the Junior
Secured Parties within sixty (60) days of the occurrence thereof, (iii) the
commencement of an Insolvency Proceeding or (iv) the commencement of a
Standstill Period, all or a portion of the Senior Secured Parties, acting as a
single group, shall have the option at any time upon two (2) Business Days’
prior written notice to the Junior Representative, to purchase all of the Junior
Obligations from the Junior Secured Parties; provided, that such option shall
expire if the applicable Senior Representative fails to deliver such written
notice to the Junior Representative within five (5) Business Days following the
first date the Junior Representative obtains actual knowledge of the occurrence
of the earliest Purchase Option Event.

(b) Upon the occurrence of (i) the acceleration of the Senior Obligations in
accordance with the terms of the Senior Documents or the taking of any remedies
under the Senior Documents by any Senior Secured Party, (ii) a payment default
under the Senior Documents that has not been cured or waived by the Senior
Secured Parties within sixty (60) days of the occurrence thereof, (iii) the
commencement of an Insolvency Proceeding or (iv) the commencement of a
Standstill Period, all or a portion of the Junior Secured Parties, acting as a
single group, shall have the option at any time upon two (2) Business Days’
prior written notice to the Senior Representative to purchase all of the Senior
Obligations from the Senior Secured Parties; provided, that such option shall
expire if the applicable Junior Representative fails to deliver such written
notice to the Senior Representative within five (5) Business Days following the
first date the Senior Representative obtains actual knowledge of the occurrence
of the earliest Purchase Option Event.

7.2. Purchase and Sale.

(a) On the date specified by the relevant Term Loan Creditors in the notice
contemplated by Section 7.1(a) above (which shall not be more than fifteen
(15) Business Days, after the receipt by the Working Capital Representative of
the notice of the relevant Term Loan Creditor’s election to exercise such
option), the Working Capital Creditors shall sell to the relevant Term Loan
Creditors, and the relevant Term Loan Creditors shall purchase from the Working
Capital Creditors, the Working Capital Obligations. The Loan Parties confirm
that the Working Capital Representative and the Working Capital Secured Parties
shall retain all rights to be indemnified or held harmless by the Loan Parties
in accordance with the terms of the Working Capital Documents but shall not
retain any rights to the security therefor.

(b) On the date specified by the relevant Working Capital Creditors in the
notice contemplated by Section 7.1(b) above (which shall not be more than
fifteen (15) Business Days, after the receipt by the Term Loan Representative of
the notice of the relevant Working Capital Creditor’s election to exercise such
option), the Term Loan Creditors shall sell to the relevant Working Capital
Creditors, and the relevant Working Capital Creditors shall purchase from the
Term Loan Creditors, the Term Loan Obligations. The Loan Parties confirm that
the Term Loan Representative and the Term Loan Secured Parties shall retain all
rights to be indemnified or held harmless by the Loan Parties in accordance with
the terms of the Term Loan Documents but shall not retain any rights to the
security therefor.

7.3. Payment of Purchase Price. Upon the date of such purchase and sale (which
shall not be more than fifteen (15) Business Days, after the receipt by the
Working Capital Representative or the Term Loan Representative, as applicable,
of the notice of the relevant Term Loan Creditor’s or Working Capital

 

-24-



--------------------------------------------------------------------------------

Creditor’s, as applicable, election to exercise such option), the relevant Term
Loan Creditors or the relevant Working Capital Creditors, as applicable, shall
(a) pay to the Working Capital Representative for the benefit of the Working
Capital Creditors (with respect to a purchase of the Working Capital
Obligations) or to the Term Loan Representative for the benefit of the Term Loan
Creditors (with respect to a purchase of the Term Loan Obligations), as the
purchase price therefor, the full amount of all the Working Capital Obligations
or Term Loan Obligations, as applicable, then outstanding and unpaid (including
principal, interest, prepayment premiums, fees and expenses, including
reasonable attorneys’ fees and legal expenses), (b) with respect to a purchase
of the Working Capital Obligations, furnish cash collateral to the Working
Capital Representative in a manner and in such amounts as the Working Capital
Representative reasonably determines is reasonably necessary to secure the
Working Capital Representative, the Working Capital Secured Parties, letter of
credit issuing banks and applicable affiliates in connection with any issued and
outstanding letters of credit, Swap Obligations and Banking Services Obligations
secured by the Working Capital Documents, (c) with respect to a purchase of the
Working Capital Obligations, agree to reimburse (or provide cash collateral upon
the request of the Working Capital Representative) the Working Capital
Representative, the Working Capital Secured Parties and letter of credit issuing
banks for any loss, cost, damage or expense (including reasonable attorneys’
fees and legal expenses) in connection with any commissions, fees, costs or
expenses related to any issued and outstanding letters of credit as described
above and any checks or other payments provisionally credited to the Working
Capital Obligations, and/or as to which the Working Capital Representative has
not yet received final payment, (d) agree to reimburse the Working Capital
Secured Parties or the Term Loan Secured Parties, as applicable, and, with
respect to a purchase of the Working Capital Obligations, letter of credit
issuing banks, in respect of indemnification obligations of the Loan Parties
under the Working Capital Documents or the Term Loan Documents, as applicable,
as to matters or circumstances known to the Working Capital Representative, the
Term Loan Representative or the Term Loan Representative, as applicable, at the
time of the purchase and sale which would reasonably be expected to result in
any loss, cost, damage or expense (including reasonable attorneys’ fees and
legal expenses) to the Working Capital Secured Parties, the Term Loan Secured
Parties or letter of credit issuing banks, as applicable, and (e) agree to
indemnify and hold harmless the Working Capital Secured Parties or the Term Loan
Secured Parties, as applicable, and, with respect to a purchase of the Working
Capital Obligations, letter of credit issuing banks, from and against any loss,
liability, claim, damage or expense (including reasonable fees and expenses of
legal counsel) arising out of any claim asserted by a third party in respect of
the Working Capital Obligations or the Term Loan Obligations, as applicable, as
a direct result of any acts by any Term Loan Secured Party or any Working
Capital Secured Party, as applicable, occurring after the date of such purchase;
provided that solely with respect to this clause (e), in no event shall the Term
Loan Creditors or Working Capital Creditors, as applicable, purchasing such
Working Capital Obligations or Term Loan Obligations, as applicable, be required
to indemnify and hold harmless the Working Capital Secured Parties or the Term
Loan Secured Parties, as applicable, for any amounts in excess of proceeds of
Common Collateral received by such Term Loan Creditors or Working Capital
Creditors, as applicable. Such purchase price and cash collateral shall be
remitted by wire transfer in federal funds to such bank account designated in
writing by the Working Capital Representative or the Term Loan Representative,
as applicable, for such purpose. In order to effectuate the foregoing, the
Senior Representative or Junior Representative, as applicable, shall calculate,
upon written request of the Senior Representative or Junior Representative, as
applicable, from time to time, the amount in cash that would be necessary to
purchase the Senior Obligations or Junior Obligations, as applicable.

7.4. Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the applicable Representative or the Term Loan Representative) and
without recourse of any kind, except that the selling party shall represent and
warrant: (a) the principal amount of the Working Capital Obligations or Term
Loan Obligations, as applicable, being purchased from it, (b) that such Working
Capital Secured Party or Term Loan Secured Party, as applicable, owns the
Working Capital Obligations or Term Loan Obligations, as applicable, and has not
created a Lien thereon and (c) that such Working Capital Secured Party or Term
Loan Secured Party, as applicable, has the right to assign such Working Capital
Obligations or Term Loan Obligations, as applicable, and the assignment is duly
authorized.

 

-25-



--------------------------------------------------------------------------------

7.5. Continuation of Certain Terms. Notwithstanding any purchase of the Term
Loan Obligations or the Working Capital Obligations pursuant to this Section 7,
the Term Secured Parties or the Working Capital Secured Parties, as applicable,
shall retain those contingent reimbursement obligations, indemnification
obligations and other obligations under the Term Loan Documents or the Working
Capital Documents, as applicable, which by their express terms would survive any
repayment of the Term Loan Obligations or the Working Capital Obligations, as
applicable.

SECTION 8. Reliance; Waivers; etc.

8.1. Reliance. The Working Capital Documents are deemed to have been executed
and delivered, and all extensions of credit thereunder are deemed to have been
made or incurred, in reliance upon this Agreement. The Term Loan Representative,
on behalf of itself and the other Term Loan Secured Parties, expressly waives
all notice of the acceptance of and reliance on this Agreement by the Working
Capital Representative and the other Working Capital Secured Parties. The Term
Loan Documents are deemed to have been executed and delivered and all extensions
of credit thereunder are deemed to have been made or incurred, in reliance upon
this Agreement. The Working Capital Representative, on behalf of itself and the
other Working Capital Secured Parties, expressly waives all notice of the
acceptance of and reliance on this Agreement by the Term Loan Representative and
the other Term Loan Secured Parties.

8.2. No Warranties or Liability. The Term Loan Representative and the Working
Capital Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any Working Capital Document
or any Term Loan Document. Except as otherwise provided in this Agreement, the
Term Loan Representative and the Working Capital Representative will be entitled
to manage and supervise the respective extensions of credit to any Loan Party in
accordance with law and their usual practices, modified from time to time as
they deem appropriate.

8.3. No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the Working Capital Documents or the
Term Loan Documents.

SECTION 9. Obligations Unconditional.

All rights, interests, agreements and obligations hereunder of the Senior
Representative and the Senior Secured Parties in respect of any Collateral and
the Junior Representative and the Junior Secured Parties in respect of such
Collateral shall remain in full force and effect regardless of:

(a) any lack of validity or enforceability of any Senior Document or any Junior
Document and regardless of whether the Liens of the Senior Representative and
Senior Secured Parties are not perfected or are voidable for any reason;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Junior Obligations, or any amendment
or waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Senior Document
or any Junior Document;

 

-26-



--------------------------------------------------------------------------------

(c) any exchange, release or lack of perfection of any Lien on any Collateral or
any other asset, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Loan Party;
or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of any Secured Obligation or of
any Junior Secured Party in respect of this Agreement.

SECTION 10. Miscellaneous.

10.1. Rights of Subrogation. The Term Loan Representative, for and on behalf of
itself and the Term Loan Secured Parties, agrees that no payment to the Working
Capital Representative or any Working Capital Secured Party pursuant to the
provisions of this Agreement shall entitle the Term Loan Representative or any
Term Loan Secured Party to exercise any rights of subrogation in respect thereof
until the Working Capital Obligations Payment Date. Following the Working
Capital Obligations Payment Date, the Working Capital Representative agrees to
execute such documents, agreements, and instruments as the Term Loan
Representative or any Term Loan Secured Party may reasonably request to evidence
the transfer by subrogation to any such Person of an interest in the Working
Capital Obligations resulting from payments to the Working Capital
Representative by such Person, so long as all reasonable and documented costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the Working Capital Representative are paid by such
Person upon such request for payment thereof. The Working Capital
Representative, for and on behalf of itself and the Working Capital Secured
Parties, agrees that no payment to the Term Loan Representative or any Term Loan
Secured Party pursuant to the provisions of this Agreement shall entitle the
Working Capital Representative or any Working Capital Secured Party to exercise
any rights of subrogation in respect thereof until the Term Loan Obligations
Payment Date. Following the Term Loan Obligations Payment Date, the Term Loan
Representative agrees to execute such documents, agreements, and instruments as
the Working Capital Representative or any Working Capital Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Term Loan Obligations resulting from payments to the Term
Loan Representative by such Person, so long as all reasonable and documented
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by the Term Loan Representative are paid by
such Person upon request for payment thereof.

10.2. Further Assurances. Each of the Term Loan Representative and the Working
Capital Representative will, at their own expense and at any time and from time
to time, promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable, or that the other
party may reasonably request, in order to protect any right or interest granted
or purported to be granted hereby or to enable the Working Capital
Representative or the Term Loan Representative to exercise and enforce its
rights and remedies hereunder; provided, however, that no party shall be
required to pay over any payment or distribution, execute any instruments or
documents, or take any other action referred to in this Section 10.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 10.2.

 

-27-



--------------------------------------------------------------------------------

10.3. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Working Capital Document or any Term Loan
Document, the provisions of this Agreement shall govern.

10.4. Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the earlier of
(a) the Working Capital Obligations Payment Date, and (b) the Term Loan
Obligations Payment Date. This is a continuing agreement and the Working Capital
Secured Parties and the Term Loan Secured Parties may continue, at any time and
without notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof.

10.5. Amendments; Waivers. No amendment or modification of any of the provisions
of this Agreement shall be effective unless the same shall be in writing and
signed by the Working Capital Representative and the Term Loan Representative,
and, in the case of amendments or modifications of Section 3.6, 10.7 or 10.8
that directly affect the rights or duties of any Loan Party, such Loan Party.

10.6. Information Concerning Financial Condition of the Loan Parties. Each of
the Term Loan Representative and the Working Capital Representative hereby
assumes responsibility for keeping itself informed of the financial condition of
the Loan Parties and all other circumstances bearing upon the risk of nonpayment
of the Term Loan Obligations or the Working Capital Obligations. The Term Loan
Representative and the Working Capital Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances (except as otherwise provided
in the Working Capital Documents and Term Loan Documents). In the event the Term
Loan Representative or the Working Capital Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

10.7. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTION.

10.8. Submission to Jurisdiction; JURY TRIAL WAIVER.

(a) Each Working Capital Secured Party, each Term Loan Secured Party and each
Loan Party hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each such party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each Working Capital Secured Party, each Term Loan Secured Party and each
Loan Party hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so (i) any objection it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (a) of this
Section 18 and (ii) the defense of an inconvenient forum to the maintenance of
such action or proceeding.

 

-28-



--------------------------------------------------------------------------------

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.9. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) EACH WORKING CAPITAL SECURED PARTY, EACH TERM LOAN SECURED PARTY AND EACH
LOAN PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH SUCH
PARTY REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.9. Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 10.9) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

10.10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the Working Capital
Secured Parties and Term Loan Secured Parties and their respective successors
and assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral.

10.11. Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

10.12. Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.13. Other Remedies. For the avoidance of doubt, it is understood that nothing
in this Agreement shall prevent any Working Capital Secured Party or any Term
Loan Secured Party from exercising any available remedy to accelerate the
maturity of any indebtedness or other obligations owing under the Working
Capital Documents or the Term Loan Documents, as applicable, or to demand
payment under any guarantee in respect thereof.

 

-29-



--------------------------------------------------------------------------------

10.14. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.

10.15. Additional Loan Parties. Borrower shall cause each Person that becomes a
Loan Party after the date hereof to become a party to this Agreement by
execution and delivery by such Person of a Joinder Agreement in the form of
Annex 1 hereto.

[SIGNATURE PAGES TO FOLLOW]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SILICON VALLEY BANK, as Working Capital Representative for and on behalf of the
Working Capital Secured Parties By:   /s/ Sheila Colson  

Name: Sheila Colson

Title: Advisor

Address for Notices:  

Silicon Valley Bank

230 West Monroe Street, Suite 720

Chicago, Illinois 60606

Attention:

Telephone:

Facsimile:

Email:

 

Kristen Parsons

(312) 704-9512

(312) 704-1532

kparsons@svb.com

 

S-1



--------------------------------------------------------------------------------

COWEN HEALTHCARE ROYALTY PARTNERS II, L.P., as Term Loan Representative for and
on behalf of the Term Loan Secured Parties

By: Cowen Healthcare Royalty GP II, LLC,

its General Partner

By:               /s/ Gregory B. Brown, M.D.  

Name: Gregory B. Brown, M.D.

Title: Managing Director

 

Address for Notices:  

177 Broad Street, Suite 1101

Stamford, CT 06901

Attention:

Telecopy No.:

 

Gregory B. Brown, M.D.

[                    ]

 

S-2



--------------------------------------------------------------------------------

STEREOTAXIS, INC., as Borrower By:               /s/ Samuel W. Duggan II  

Name: Samuel W. Duggan II

Title: Chief Financial Officer

 

Address for Notices:  

4320 Forest Park Avenue

Suite 100

St. Louis, MO 63108

Attention:

Telecopy No.:

 

Mr. Sam Duggan

314-678-6110

 

STEREOTAXIS INTERNATIONAL, INC., as Borrower By:               /s/ Samuel W.
Duggan II  

Name: Samuel W. Duggan II

Title: President

 

Address for Notices:  

4320 Forest Park Avenue

Suite 100

St. Louis, MO 63108

Attention:

Telecopy No.:

 

Mr. Sam Duggan

314-678-6110

 

S-3



--------------------------------------------------------------------------------

ANNEX 1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             , 20    , is
executed by                                              , a
                    (the “New Subsidiary”) in favor of SILICON VALLEY BANK
(together with any successor in such capacity, the “Working Capital
Representative”) and COWEN HEALTHCARE ROYALTY PARTNERS, II, L.P. (together with
any successor in such capacity, the “Term Loan Representative”), in their
capacities as Working Capital Representative and Term Loan Representative,
respectively, under that certain Intercreditor Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), dated as of [                    ], 2011, among the Working Capital
Representative, the Term Loan Representative, Stereotaxis, Inc. and each of the
other Loan Parties party thereto. All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Intercreditor
Agreement.

The New Subsidiary, for the benefit of the Working Capital Representative and
the Term Loan Representative, hereby agrees as follows:

1. The New Subsidiary hereby acknowledges the Intercreditor Agreement and
acknowledges, agrees and confirms that, by its execution of this Agreement, the
New Subsidiary will be deemed to be a Loan Party under the Intercreditor
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Intercreditor Agreement. The New Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Intercreditor Agreement.

2. The address of the New Subsidiary for purposes of Section 10.9 of the
Intercreditor Agreement is as follows:

                    

3. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS
OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY THE LAWS OF SUCH
JURISDICTION.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:      

Name:

Title:

 

Annex I-1